SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of December 5,
2011, between Robocom Systems International Inc., a Nevada corporation
(“Robocom”), AgriVest Americas, Inc., a Delaware corporation and a wholly-owned
subsidiary of Robocom (“AgriVest”), and Michael Campbell, an individual residing
in Tustin, California (the “Purchaser”).
 
WHEREAS, Robocom intends to merge with and into AgriVest pursuant to the terms
of the Merger Agreement (as defined below) for the purposes of changing the name
and jurisdiction of Robocom and recapitalizing the outstanding capital stock of
Robocom; and
 
WHEREAS, subject to the terms, conditions and limitations set forth in this
Agreement, immediately following such merger ArgiVest wishes to sell, and
Purchaser wishes to purchase, an aggregate of 19 million shares (the “Shares”)
of the common stock, par value $0.001 per share (the “Common Stock”), of
AgriVest; and
 
WHEREAS, the consideration for the Shares shall be $0.001 per share of Common
Stock for a total of $50,000 (the “Purchase Price”).
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, Robocom, AgriVest and the Purchaser
agree as follows:


ARTICLE I


DEFINITIONS


1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:
 
 “Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
“Board of Directors” means, with respect to a corporation, the board of
directors of such corporation.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
 “Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
 
 

--------------------------------------------------------------------------------

 
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Purchase
Price and (ii) AgriVest’s obligations to deliver the Shares, in each case, have
been satisfied or waived.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means, in the case of Robocom, the Common Stock, par value $0.1
per share, of Robocom and in the case of AgriVest, the common stock, par value
$0.001 per share, of AgriVest and any other class of securities into which such
securities may hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of AgriVest which would entitle
the holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of Common Stock issuable upon a stock
split, stock dividend or any subdivision of shares of Common Stock.


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Merger” means the merger of Robocom with and into AgriVest pursuant to the
terms of the Merger Agreement.


“Merger Agreement” means the Agreement and Plan of Merger dated as of
December 5, 2011 between Robocom and AgriVest in the form annexed hereto as
Exhibit A.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Preferred Stock” means, in the case of Robocom, the Preferred Stock, par value
$.01 per share of Robocom and in the case of AgriVest, the Preferred Stock, par
value $.001 per share, of AgriVest.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


 “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
 
2

--------------------------------------------------------------------------------

 
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Shares” has the meaning set forth in the Preamble.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


 “Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).


“Trading Day” means a day on which the principal Trading Market is open for
trading.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).


“Transaction Documents” means this Agreement, the Merger Agreement and all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.


“Transfer Agent” means the current transfer agent of Robocom, and any successor
transfer agent of Robocom.


ARTICLE II


PURCHASE AND SALE


2.1 Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, AgriVest agrees to sell, and the Purchaser agrees to purchase,
an aggregate of 19 million shares of Common Stock.  Purchaser shall deliver to
AgriVest a personal check equal to the Purchase Price and AgriVest shall deliver
to Purchaser a certificate representing the Shares.  Robocom, AgriVest and
Purchaser shall each deliver to the other items set forth in Section 2.2
deliverable at the Closing.  Upon waiver or satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at such
location as the parties shall mutually agree.
 
2.2  Deliveries.
 
(a) On or prior to the Closing Date, Robocom shall deliver or cause to be
delivered to the Purchaser the following:
 
(i) the Transaction Documents signed by Robocom; and
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) evidence of the consummation of the Merger pursuant to the terms of the
Merger Agreement.
 
(b) On or prior to the Closing Date, AgriVest shall deliver or cause to be
delivered to the Purchaser the following:
 
(i) the Transaction Documents signed by AgriVest;
 
(ii) a certificate evidencing 19 million shares of Common Stock;
 
(iii) resignation letters of such directors of AgriVest as the Purchaser may
specify in its sole discretion in writing prior to the Closing, and resolutions
of the AgriVest’s Board of Directors appointing Michael Campbell as the sole
officer of AgriVest and as a director of AgriVest, to serve in such capacity
until the next annual meeting of AgriVest’s stockholders or his sooner
replacement, as applicable; and
 
(iv) a certificate of the secretary of AgriVest (a) certifying that all
conditions to Closing have been met, as well as the incumbency of AgriVest’s
officers executing the Transaction Documents; (b) attaching copies of
resolutions of the Board of Directors of AgriVest (x) approving the transactions
contemplated by this Agreement, and (y) appointing such directors and officers
of AgriVest as may be designated by Purchaser, which resolutions shall in each
case be in full force and effect; (c) attaching copies certified by the
Secretary of State of the State of Delaware of AgriVest’s Articles of
Incorporation, as amended, and (d) attaching a true and complete copy of
AgriVest’s bylaws, as amended, which shall be in full force and effect.
 
(c) On or prior to the Closing Date, Purchaser shall deliver or cause to be
delivered to Robocom and AgriVest the following:
 
(i)  this Agreement duly executed by Purchaser;
 
(ii) a bank check or other form of payment satisfactory to AgriVest in the
amount of $50,000.00 in payment of the Purchase Price; and


(iii) all other Transaction Documents to which the Purchaser is a party, duly
executed by Purchaser.


2.3  
Closing Conditions.

 
(a) The obligations of Robocom and AgriVest hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein);
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by the Purchaser of the items set forth in Section 2.2(c) of
this Agreement.
 
(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of Robocom and AgriVest contained herein
(unless as of a specific date therein);
 
(ii) all obligations, covenants and agreements of Robocom required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by Robocom of the items set forth in Section 2.2(a) of this
Agreement;
 
(iv) the delivery by AgriVest of the items set forth in Section 2.2(b) of this
Agreement;
 
(v) there shall have been no Material Adverse Effect with respect to the Robocom
or AgriVest since the date hereof; and
 
(vii)           from the date hereof to the Closing Date, no banking moratorium
shall have been declared either by the United States or New York State
authorities nor shall there have occurred any material outbreak or escalation of
hostilities or other national or international calamity of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of the Purchaser, makes it impracticable
or inadvisable to purchase the Shares at the Closing.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


3.1           Representations and Warranties of Robocom.  Except as set forth in
the SEC Reports, which SEC Reports shall be deemed a part hereof and shall
qualify any representation or otherwise made herein to the extent of the
disclosure contained in the applicable SEC Report, Robocom hereby makes the
following representations and warranties to the Purchaser as of the Closing
Date:
 
(a) Subsidiaries. Robocom has no subsidiaries other than AgriVest.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Organization and Qualification.  Robocom is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Robocom is not in violation or default of any of the
provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Robocom is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of Robocom, taken as a whole, or
(iii) a material adverse effect on Robocom’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or
qualification.  Notwithstanding the foregoing, the following events, changes,
conditions or effects shall not be deemed to have a “Material Adverse
Effect:” (A) any action or omission of Robocom taken with the prior written
consent of the Purchaser; or (B) any violations or other matters that occur as a
result of the taking of any action expressly required by this Agreement or the
failure to take any action prohibited from being taken by this Agreement.
 
(c) Authorization; Enforcement.  Robocom has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by Robocom and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of Robocom and no further action is required by Robocom, the Board of Directors
or Robocom’s stockholders in connection therewith.  Each Transaction Document to
which it is a party has been (or upon delivery will have been) duly executed by
Robocom and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of Robocom enforceable against
Robocom in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(d) No Conflicts.  The execution, delivery and performance by Robocom of the
Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby to which it is a party do not and will not: (i)
conflict with or violate any provision of Robocom’s articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of Robocom, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Robocom debt or otherwise) or other understanding to
which Robocom is a party or by which any property or asset of Robocom is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which Robocom is subject (including federal
and state securities laws and regulations), or by which any property or asset of
Robocom is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(e) Filings, Consents and Approvals.  Robocom is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Robocom of the Transaction Documents, other than
such filings as are required to be made in connection with the Merger Agreement
or under applicable state securities laws.
 
(f) Issuance of the Shares.  The Shares when issued by AgriVest shall be duly
authorized, duly and validly issued, fully paid and nonassessable, free and
clear of all Liens imposed by Robocom other than restrictions on transfer
provided for in the Transaction Documents.
 
(g) Capitalization.  The capitalization of Robocom is as follows: 100 million
shares of Common stock being duly authorized of which 4,840,984 shares of Common
Stock are issued and outstanding and one million shares of Preferred Stock being
authorized, none of which are issued and outstanding. No Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  There are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock or Preferred Stock, or contracts, commitments,
understandings or arrangements by which Robocom is or may become bound to issue
additional shares of Common Stock or Common Stock Equivalents.  The sale of the
Shares by AgriVest will not obligate Robocom to issue shares of Common Stock or
other securities to any Person and will not result in a right of any holder of
Robocom’s securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
Robocom are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the consummation of the transactions contemplated by the Transaction
Documents.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to Robocom’s capital stock to which Robocom is a
party or, to the knowledge of Robocom, between or among any of Robocom’s
stockholders.
 
 
7

--------------------------------------------------------------------------------

 
 
(h) SEC Reports; Financial Statements.  Robocom has filed all reports,
schedules, forms, statements and other documents required to be filed by Robocom
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (or such
shorter period as Robocom was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  The
financial statements of Robocom included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of Robocom as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
 
(i) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements included within the SEC
Reports or except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) Robocom has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in Robocom’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) Robocom has not altered
its method of accounting, (iv) Robocom has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) Robocom has not issued any equity securities to any officer,
director or Affiliate.  Robocom does not have pending before the Commission any
request for confidential treatment of information.  Except for the transactions
contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to Robocom or its business, properties, operations,
assets or financial condition, that would be required to be disclosed by Robocom
under applicable securities laws at the time this representation is made or
deemed made that has not been publicly disclosed at least one Trading Day prior
to the date that this representation is made.
 
(j) Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of Robocom, threatened
against or affecting Robocom, or any of its respective properties before or by
any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign).
 
(k) Labor Relations.  Robocom does not currently have any employees.
 
(l) Compliance.  Robocom is not: (i) in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by Robocom under), nor has Robocom received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) in violation of any
judgment, decree or order of any court, arbitrator or governmental body or (iii)
in or has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
(m) Regulatory Permits.  Robocom possesses all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct business as described in the SEC Reports,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
Robocom has not received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n) Title to Assets. Robocom has no material assets.
 
(o) Patents and Trademarks. Robocom has no patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses or other intellectual property rights or any
similar rights.
 
(p) Insurance.  Robocom has no policy of insurance.
 
(q) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of Robocom is presently a party to
any transaction with Robocom (other than for services as officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer or
director, any entity in which any officer or director has a substantial interest
or is an officer or director, trustee or partner, in each case in excess of
$120,000.
 
(r) Investment Company.  Robocom is not, and is not an Affiliate of, and
following the consummation of the transactions contemplated by the Transaction
Documents will not be or be an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.  Robocom shall
conduct its business in a manner so that it will not become an “investment
company” subject to registration under the Investment Company Act of 1940, as
amended.
 
(s) Registration Rights.  No Person has any right to cause Robocom to effect the
registration under the Securities Act or Exchange Act of any securities of
Robocom.
 
(t) Registration of Securities.  Robocom’s Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and Robocom has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Robocom received any notification that the Commission is contemplating
terminating such registration.
 
 
9

--------------------------------------------------------------------------------

 
 
(u) Application of Takeover Protections.  Robocom and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under Robocom’s articles of incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to the
Purchaser as a result of the Purchaser and Robocom fulfilling their respective
obligations or exercising their respective rights under the Transaction
Documents, including without limitation as a result of Robocom’s issuance of the
Shares and the Purchaser’s ownership of the Shares.
 
(v) Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, Robocom confirms that
neither it nor any other Person acting on its behalf has provided the Purchaser
or its representatives, agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.  Robocom
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of Robocom.  All of the
disclosure furnished by or on behalf of Robocom to the Purchaser regarding
Robocom, its business and the transactions contemplated hereby is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. Robocom acknowledges and agrees that the Purchaser makes,
has not made, nor will make any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof and in the other Transaction Documents to which the Purchaser
is a party.
 
(w) Tax Status.  Robocom has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and Robocom has no knowledge of a tax deficiency which has been
asserted or threatened against Robocom.
 
(x) Accountants.  Robocom’s accounting firm is a registered public accounting
firm as required by the Exchange Act.
 
(y) No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by Robocom to arise,
between Robocom and the accountants and lawyers formerly or presently employed
by Robocom and Robocom is current with respect to any fees owed to its
accountants and lawyers which could affect Robocom’s ability to perform any of
its obligations under any of the Transaction Documents.
 
(z) Regulation M Compliance.  Robocom has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of Robocom to facilitate the sale or resale of any of the Shares, (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Shares, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of Robocom.
 
 
10

--------------------------------------------------------------------------------

 
 
(aa) Stock Option Plans. Robocom has no stock option or restricted security
plans, agreements or arrangements.  Robocom has not knowingly granted, and there
is no and has been no policy or practice to knowingly grant, stock options or
restricted securities prior to, or otherwise knowingly coordinate the grant of
stock options with, the release or other public announcement of material
information regarding Robocom or its financial results or prospects.
 
3.2           Representations and Warranties of AgriVest.  Except as set forth
in the SEC Reports, which SEC Reports shall be deemed a part hereof and shall
qualify any representation or otherwise made herein to the extent of the
disclosure contained in the applicable SEC Report, AgriVest hereby makes the
following representations and warranties to Purchaser as of the Closing Date:
 
(a) Subsidiaries.  AgriVest has no subsidiaries.
 
(b) Organization and Qualification.  AgriVest is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  AgriVest is not in violation or default of any of the
provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents.  AgriVest is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in a Material Adverse Effect and no Proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or
qualification.  Notwithstanding the foregoing, the following events, changes,
conditions or effects shall not be deemed to have a “Material Adverse
Effect:” (A) any action or omission of AgriVest taken with the prior written
consent of the Purchaser; or (B) any violations or other matters that occur as a
result of the taking of any action expressly required by this Agreement or the
failure to take any action prohibited from being taken by this Agreement.
 
(c) Authorization; Enforcement.  AgriVest has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by AgriVest and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of AgriVest and no further action is required by AgriVest,
the Board of Directors or AgriVest’s stockholders in connection therewith.  Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by AgriVest and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of AgriVest
enforceable against AgriVest in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
11

--------------------------------------------------------------------------------

 
 
(d) No Conflicts.  The execution, delivery and performance by AgriVest of the
Transaction Documents, the sale of the Shares and the consummation by it of the
transactions contemplated hereby and thereby to which it is a party do not and
will not: (i) conflict with or violate any provision of AgriVest’s articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of AgriVest, or give to others any rights
of termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a AgriVest debt or otherwise) or other understanding to
which AgriVest is a party or by which any property or asset of AgriVest is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which AgriVest is subject (including federal
and state securities laws and regulations), or by which any property or asset of
AgriVest is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e) Filings, Consents and Approvals.  AgriVest is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by AgriVest of the Transaction Documents, other than
such filings as are required to be made under applicable state securities laws.
 
(f) Issuance of the Shares.  The Shares when issued shall be duly authorized,
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by AgriVest other than restrictions on transfer provided for in
the Transaction Documents.
 
(g) Capitalization.  The capitalization of AgriVest is as follows: 100 million
shares of Common stock being duly authorized of which 100 shares of Common Stock
will be issued and outstanding immediately prior to the consummation of the
Merger and 2,420,492 shares will be issued and outstanding immediately following
the Merger, and 25 million shares of Preferred Stock being authorized, none of
which are issued and outstanding.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as provided
in the Merger Agreement, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock or Preferred Stock, or contracts,
commitments, understandings or arrangements by which AgriVest is or may become
bound to issue additional shares of Common Stock or Common Stock
Equivalents.  The sale of the Shares by AgriVest will not obligate AgriVest to
issue shares of Common Stock or other securities to any Person (other than the
Purchaser) and will not result in a right of any holder of AgriVest’s securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of AgriVest are
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors or others is required for the consummation
of the transactions contemplated by the Transaction Documents.  There are no
stockholders agreements, voting agreements or other similar agreements with
respect to AgriVest’s capital stock to which AgriVest is a party or, to the
knowledge of AgriVest, between or among any of AgriVest’s stockholders.
 
 
12

--------------------------------------------------------------------------------

 
 
(h) Material Changes; Undisclosed Events, Liabilities or Developments.  Since
the date of the latest audited financial statements of Robocom included within
the SEC Reports or except as specifically disclosed in a subsequent SEC Report
filed prior to the date hereof: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) AgriVest has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in AgriVest’s financial statements
pursuant to GAAP or disclosed in filings made with the Commission, (iii)
AgriVest has not altered its method of accounting, (iv) AgriVest has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) AgriVest has not issued any equity
securities to any officer, director or Affiliate.  AgriVest does not have
pending before the Commission any request for confidential treatment of
information.  Except for the transactions contemplated by this Agreement, no
event, liability, fact, circumstance, occurrence or development has occurred or
exists or is reasonably expected to occur or exist with respect to AgriVest or
its business, properties, operations, assets or financial condition, that would
be required to be disclosed by AgriVest under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least one Trading Day prior to the date that this representation is
made.
 
(i) Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of AgriVest, threatened
against or affecting AgriVest, or any of its respective properties before or by
any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign).
 
(j) Labor Relations.  AgriVest does not currently have and has never had any
employees.
 
(k) Compliance.  AgriVest is not: (i) in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by AgriVest under), nor has AgriVest
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) in
violation of any judgment, decree or order of any court, arbitrator or
governmental body or (iii) in or has been in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect.
 
(l) Regulatory Permits.  AgriVest possesses all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct business as described in the SEC Reports,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
AgriVest has not received any notice of proceedings relating to the revocation
or modification of any Material Permit.
 
 
13

--------------------------------------------------------------------------------

 
 
(m) Title to Assets.  AgriVest has no material assets.
 
(n) Patents and Trademarks. AgriVest has no patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses or other intellectual property rights or any
similar rights.
 
(o) Insurance.  AgriVest has no policy of insurance.
 
(p) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of AgriVest is presently a party to
any transaction with AgriVest (other than for services as officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer or
director, any entity in which any officer or director has a substantial interest
or is an officer or director, trustee or partner, in each case in excess of
$120,000.
 
(q) Investment Company.  AgriVest is not, and is not an Affiliate of, and
following the consummation of the transactions contemplated by the Transaction
Documents will not be or be an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.  AgriVest shall
conduct its business in a manner so that it will not become an “investment
company” subject to registration under the Investment Company Act of 1940, as
amended.
 
(r) Registration Rights.  No Person has any right to cause AgriVest to effect
the registration under the Securities Act or Exchange Act of any securities of
AgriVest.
 
(s) Registration of Securities.  Following the merger contemplated by the Merger
Agreement, the Common Stock of AgriVest will be registered pursuant to Section
12(b) or 12(g) of the Exchange Act, and AgriVest has taken no action designed
to, or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has AgriVest
received any notification that the Commission is contemplating terminating such
registration.
 
(t) Application of Takeover Protections.  AgriVest and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under AgriVest’s articles of incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to the
Purchaser as a result of the Purchaser and AgriVest fulfilling their respective
obligations or exercising their respective rights under the Transaction
Documents, including without limitation as a result of AgriVest’s issuance of
the Shares and the Purchaser’s ownership of the Shares.
 
 
14

--------------------------------------------------------------------------------

 
 
(u) Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, AgriVest confirms that
neither it nor any other Person acting on its behalf has provided the Purchaser
or its representatives, agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.  AgriVest
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of AgriVest.  All of the
disclosure furnished by or on behalf of AgriVest to the Purchaser regarding
AgriVest, its business and the transactions contemplated hereby is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  AgriVest acknowledges and agrees that the Purchaser
makes, has not made, nor will make any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2 hereof and in the other Transaction Documents to which
the Purchaser is a party.
 
(v) Tax Status.  AgriVest has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and AgriVest has no knowledge of a tax deficiency which has been
asserted or threatened against AgriVest.
 
(w) Accountants.  AgriVest’s accounting firm is a registered public accounting
firm as required by the Exchange Act.
 
(x) No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by AgriVest to arise,
between AgriVest and the accountants and lawyers formerly or presently employed
by AgriVest and AgriVest is current with respect to any fees owed to its
accountants and lawyers which could affect AgriVest’s ability to perform any of
its obligations under any of the Transaction Documents.
 
(y) Regulation M Compliance.  AgriVest has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of AgriVest to facilitate the sale or resale of any of the Shares, (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Shares, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of AgriVest.
 
(z) Stock Option Plans. AgriVest has no stock option or restricted security
plans, agreements or arrangements.  AgriVest has not knowingly granted, and
there is no and has been no policy or practice to knowingly grant, stock options
or restricted securities prior to, or otherwise knowingly coordinate the grant
of stock options with, the release or other public announcement of material
information regarding AgriVest or its financial results or prospects.
 
3.3           Representations and Warranties of the Purchaser.  Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to
Robocom and AgriVest as follows (unless as of a specific date therein):
 
 
15

--------------------------------------------------------------------------------

 
 
(a)           Due Execution.  Each Transaction Document to which Purchaser is a
party has been duly executed by Purchaser, and when delivered by Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of Purchaser, enforceable against it in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(b)           Government Consent etc.  No consent, approval or authorization of
or designation, declaration or filing with any governmental authority on the
part of the Purchaser is required in connection with the valid execution and
delivery of this Agreement or the Transaction Documents, or the offer and sale
of the Shares, or the consummation of any other transaction contemplated hereby
other than those filings required under the Exchange Act.
 
(c)           Disclosure of Information.  The Purchaser represents that it has
had an opportunity to ask questions and receive answers from Robocom regarding
the terms and conditions of the offering of the Shares and the business,
properties, prospects and financial condition of Robocom.
 
(d)           Restricted Securities.  The Purchaser understands that the Shares
will be characterized as “restricted securities” under the federal securities
laws, inasmuch as they are being acquired from Robocom in a transaction not
involving a public offering, and that under such laws and applicable regulations
such Shares may not be resold without registration under the Securities Act,
except in certain limited circumstances.  In this connection, the Purchaser
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.  The Purchaser further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Shares and on requirements relating
to Robocom that are outside the Purchaser’s control, and that Robocom is under
no obligation and may not be able to satisfy.
 
(e)           Accredited Investor.  The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
ARTICLE IV


OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a) The Shares may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144, to AgriVest or to an
Affiliate of Purchaser or in connection with a pledge as contemplated in Section
4.1(b), AgriVest may require the transferor thereof to provide to AgriVest an
opinion of counsel selected by the transferor and reasonably acceptable to
AgriVest, the form and substance of which opinion shall be reasonably
satisfactory to AgriVest, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.
 
 
16

--------------------------------------------------------------------------------

 
 
(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares in the following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND, IF
APPLICABLE, THE SECURITIES LAWS OF ANY APPLICABLE STATE OR OTHER JURISDICTION OR
IN THE ABSENCE OF SUCH REGISTRATION UPON DELIVERY TO THE COMPANY OF AN OPINION
OF COUNSEL SATSIFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”


AgriVest acknowledges and agrees that Purchaser may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this
Agreement  and, if required under the terms of such arrangement, Purchaser may
transfer pledged or secured Shares to the pledgees or secured parties.  Such a
pledge or transfer would not be subject to approval of AgriVest and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At Purchaser’s expense, AgriVest will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably
request in connection with a pledge or transfer of the Shares.
 
(c) Purchaser agrees with AgriVest that Purchaser will sell any Shares pursuant
to either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Shares are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing Shares
as set forth in this Section 4.1 is predicated upon AgriVest’s reliance upon
this understanding.
 
4.2           Furnishing of Information; Public Information.  As long as
Purchaser owns Shares, AgriVest covenants to maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by AgriVest after the date hereof
pursuant to the Exchange Act even if AgriVest is not then subject to the
reporting requirements of the Exchange Act.  AgriVest further covenants that it
will take such further action as any holder of Shares may reasonably request, to
the extent required from time to time to enable such Person to sell such Shares
without registration under the Securities Act, including without limitation,
within the requirements of the exemption provided by Rule 144.
 
 
17

--------------------------------------------------------------------------------

 
 
4.3           Securities Laws Disclosure; Publicity.  AgriVest shall, by 8:30
a.m. (New York City time) on the 4th Business Day immediately following the date
hereof, issue a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby, and including the Transaction Documents as
exhibits thereto.  AgriVest and the Purchaser shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither AgriVest nor the Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of AgriVest,
with respect to any press release of Purchaser, or without the prior consent of
the Purchaser, with respect to any press release of AgriVest, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or communication.
 
4.4           Shareholder Rights Plan.  No claim will be made or enforced by
Robocom or AgriVest, with the consent of Robocom, or any other Person, that
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
Robocom or AgriVest, or that Purchaser could be deemed to trigger the provisions
of any such plan or arrangement, by virtue of receiving Shares under the
Transaction Documents or under any other agreement between Robocom or AgriVest
and the Purchaser.
 
4.5           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
each of Robocom and AgriVest covenants and agrees that neither it, nor any other
Person acting on its behalf, will provide Purchaser or its agents or counsel
with any information that Robocom believes constitutes material non-public
information, unless prior thereto Purchaser shall have executed a written
agreement with Robocom or AgriVest, as the case may be, regarding the
confidentiality and use of such information.  Each of Robocom and AgriVest
understands and confirms that Purchaser may rely on the foregoing covenant in
effecting transactions in securities of Robocom.
 
4.6           Indemnification of the Purchaser.  Subject to the provisions of
this Section 4.6, Robocom and AgriVest will, jointly and severally, indemnify
and hold the Purchaser and his representatives and agents  (each, a “Purchaser
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by Robocom or AgriVest in this Agreement or in the
other Transaction Documents or (b) any action instituted against Purchaser in
any capacity, or any of them or their respective Affiliates, by any stockholder
of Robocom or AgriVest who is not an Affiliate of Purchaser, with respect to any
of the transactions contemplated by the Transaction Documents (unless such
action is pleaded with particularity as follows and based upon a breach of
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings Purchaser may have with any such
stockholder or any violations by Purchaser of state or federal securities laws
or any conduct by Purchaser which constitutes fraud, gross negligence, willful
misconduct or malfeasance).  If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, Purchaser Party shall promptly notify Robocom and AgriVest in
writing, and Robocom and AgriVest shall have the right to assume the defense
thereof with counsel of their own choosing reasonably acceptable to the
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by Robocom and AgriVest in writing, (ii) Robocom and AgriVest have
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of Robocom and/or
AgriVest, on the one hand, and the position of such Purchaser Party, on the
other hand, in which case Robocom and AgriVest shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. Neither
Robocom nor AgriVest will be liable to any Purchaser Party under this Agreement
(y) for any settlement by a Purchaser Party effected without Robocom’s and
AgriVest’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.
 
 
18

--------------------------------------------------------------------------------

 
 
4.7           Certain Transactions and Confidentiality. Purchaser covenants that
neither he, nor any Affiliate acting on his behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of Robocom’s or AgriVest’s securities during the period commencing
with the execution of this Agreement and ending at such time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the Current Report on Form 8-K.  Purchaser covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by Robocom or AgriVest pursuant to the Current Report on Form 8-K, Purchaser
will maintain the confidentiality of the existence and terms of this transaction
and the information included in the Transaction Documents.  Notwithstanding the
foregoing, and notwithstanding anything contained in this Agreement to the
contrary, each of Robocom and AgriVest expressly acknowledges and agrees that
(i) Purchaser does not make any representation, warranty or covenant hereby that
it will not engage in effecting transactions in any securities of Robocom and
AgriVest after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the Current Report on Form 8-K, (ii)
Purchaser shall not be restricted or prohibited from effecting any transactions
in any securities of Robocom or AgriVest in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the Current Report on
Form 8-K and (iii) Purchaser shall have no duty of confidentiality to Robocom or
AgriVest after the issuance of the Current Report on Form 8-K regarding this
Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE V


MISCELLANEOUS


5.1           Termination; Cooperation. 
 
(a)           This Agreement may be terminated by the Purchaser if the Closing
has not been consummated on or before January 15, 2012.
 
(b)           From the date hereof until the Closing Date, each of Robocom and
AgriVest will cooperate, and will cause its officers, directors, agents and
advisers to cooperate, with the Purchaser on any due diligence investigation of
Robocom or AgriVest, their businesses, officers and directors, and each of
Robocom and AgriVest will promptly notify (or cause to be notified) the
Purchaser of any material event or events of any nature whatsoever regarding
Robocom or AgriVest or the subject matter of the Purchaser’s due diligence
investigation.
 
5.2           Fees and Expenses.  The Purchaser, Robocom and AgriVest shall pay
the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement and the other Transaction Documents.  AgriVest shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Shares to the Purchaser other than taxes based upon income.
 
5.3           Entire Agreement; Further Assurances.  The Transaction Documents,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.  The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement and the Transaction
Documents.
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second (2nd) Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given.  The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by each of Robocom, AgriVest and the Purchaser or,
in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
 
20

--------------------------------------------------------------------------------

 
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  Neither Robocom nor AgriVest may assign this Agreement or any rights
or obligations hereunder without the prior written consent of
Purchaser.  Purchaser may assign any or all of its rights under this Agreement
to any Person to whom Purchaser assigns or transfers any Shares, provided that
such transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Transaction Documents that apply to Purchaser.
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York applicable to contracts and agreements made and to be
performed solely within the State of New York.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an  inconvenient venue for
such proceeding.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.
 
5.10           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares.
 
 
21

--------------------------------------------------------------------------------

 
 
5.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13           Replacement of Shares.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, AgriVest shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to AgriVest of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Shares.
 
5.14           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Purchaser, Robocom and AgriVest will be entitled to specific performance under
the Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.15           Saturdays, Sundays, Holidays,
etc.                                                                If the last
or appointed day for the taking of any action or the expiration of any right
required or granted herein shall not be a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day.
 
5.16           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
5.17           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
[Signature Page Follows]
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ROBOCOM SYSTEMS INTERNATIONAL INC.
Address for Notice:
       
By:
 /s/ Irwin Balaban
 
17 Fairbanks Boulevard
 
Name:  Irwin Balaban
 
Woodbury, New York  11797
 
Title:    President and Chief Executive Officer
         
AGRIVEST AMERICAS, INC.
 
Address for Notice:
       
By:
  /s/ Irwin Balaban         
 
17 Fairbanks Boulevard
 
Name:  Irwin Balaban
 
Woodbury, New York  11797
 
Title:    President and Chief Executive Officer
                 
PURCHASER:
                 
Address for Notice:
       
By:
  /s/ Michael Campbell     
 
11753 Willard Avenue,
Name:
 Michael Campbell
 
Tustin, California  92782





 
24

--------------------------------------------------------------------------------

 